DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive. Applicant makes the false assertion that the examiner relied upon “common knowledge” without evidentiary support in the record; this is not accurate, as the examiner offered personal eyewitness testimony as evidence, but since this was not deemed sufficient evidence by the attorney, a brief text search by the examiner turned up several written documents that described the same thing that the examiner was testifying to having seen with his own eyes1, so this argument is moot even if true.
Applicant offered no argument to support his bare assertion that the newly added claims are patentable over the art of record, so this is being treated as no argument. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harshberger et al (US # 8,954,243) in view of Hague et al (US PGPub # 2014/0291038). The preamble of claim 21 is not considered to be a claim limitation. When reading the preamble in the context of the entire claim, the recitation “for unloading a payload at a loading station” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	With respect to claim 21, the Harshberger reference discloses a method comprising:
	determining via a weighing device connected to a sensor system and a control
unit a starting mass of the payload in a picking unit (Col. 5, ll. 33-38);
	registering via the control unit a total target quantity representing a total payload
to be unloaded at the loading station (Col. 1, ll. 35-40);
	registering via the control unit a current total quantity representing the payload
already unloaded at the loading station (Col. 1, ll. 41-47);
	comparing via the control unit the starting mass with a first difference between
the total target quantity and the current total quantity (Col. 1, ll. 48-63);
	determining via the control unit to partially tip out the payload if the starting mass
is greater than the first difference (Col. 3, ll. 56-67);

	determining via the control unit a residual mass of the payload to remain in the
picking unit based on a second difference between the starting mass and the first
difference (Col. 1, ll. 45-55 & 64-66);
	The Harshberger reference does not teach determining via the control unit a target value of a tilt angle of the picking unit corresponding to the residual mass based on stored calibration data; and 
tipping via the control unit the picking unit to the target value of the tilt angle so that the residual mass remains in the picking unit. However, Harshberger reference does mention calculating how much mass to drop out of the picking unit to “top off” a final load, and to drop out only that fractional amount from the picking unit without explaining how. Obviously tilting the bucket beyond a certain angle will empty out the entire load from the bucket, and tilting the bucket to a certain angle, and no more, will only empty out a fractional amount of the total load while leaving the residual amount in the bucket. However, sine the angle of repose of most common materials such as sand or gravel can be easily looked up2 and stored in a table, and since Hague discloses that automatically controlling the angle of a bucket in a front loader was known (¶¶ 0045-0050), it would have been obvious to the ordinary practioner to program the controller of Harshberger to calculate and control the tilt angle of the bucket to drop out only the fractional amount of material from the front end loader bucket needed to top off the final load.
	With respect to claim 22, it would have been obvious to return the bucket to its upright angle to prevent any more material from falling out of the bucket once the target amount has been discharged.
	With respect to claim 24, since it was known to store calibration data as shown by Hague (¶0037), it would have been obvious to store any data that the user desired, including weight ratios.
Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harshberger et al (US # 8,954,243) in view of Hague et al (US PGPub # 2014/0291038), as applied to claims 21, 22, & 24, above, and further in view of Farrell (US # 5,235,809). With respect to claims 23 and 25, Harshberger does not expressly teach shaking the bucket of the picking unit to dislodge stuck material, but this practice was old and well known as shown by the example of Farrell (Col. 1, ll. 11-40), so it would have been obvious to modify the method disclosed in Harshberger to include bucket shaking to dislodge sticky material from the picking unit.
	With respect to claim 26, it would have been obvious to return the bucket to its upright angle to prevent any more material from falling out of the bucket once the target amount has been discharged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 For example, see the Title and the Abstract of US # 5,235,809 (Farrell). Also, see Column 1, lines 58-60 Of US # 4,726,616 (Schmidt); paragraph 0004 of US PG Pub # 2008/0017645 (Garagiola); or, paragraph 0003 of US PG Pub # 2009/0126473 (Porat et al.) ; which describes the same thing being done to a trash container.
        2 See paragraph 0018 of US PGPub # 2005/0145419 (Deters et al); or, Column 1, lines 15-24 of US # 6,157,889 (Baker); for examples.